PER CURIAM.
The petition seeking belated appeals of the judgments and sentences rendered on *425June 21, 2012, in Gadsden County Circuit Court case numbers 07-961CF, 07-962CF, and 10-284CF, is granted. Upon issuance of mandate, copies of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in each of these cases. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the appeals authorized by this opinion.
LEWIS, WETHERELL, and MAKAR, JJ., concur.